United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                    No. 04-2486
                                    __________

Barbara Logan,                          *
                                        *
            Appellant,                  *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern District
Liberty Healthcare Corporation, d/b/a   * of Arkansas.
Arkansas Partnership Program,           *
                                        *
            Appellee.                   *
                                   __________

                           Submitted: February 15, 2005
                               Filed: July 26, 2005
                                   __________

Before McMILLIAN, WOLLMAN, and BENTON, Circuit Judges.
                           __________

McMILLIAN, Circuit Judge.


       Barbara Logan appeals from a final judgment entered in the United States
District Court1 for the Eastern District of Arkansas granting summary judgment in
favor of her former employer, Liberty Healthcare Corporation, d/b/a Arkansas
Partnership Program (APP), in her action alleging gender, age and disability
discrimination, retaliation, and other federal and state claims. On appeal, Logan only
challenges the district court's grant of summary judgment on her retaliation claim.
For the reasons set forth below, we affirm.

      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
BACKGROUND

      Logan began working for APP, which is a residential mental health and drug
abuse treatment facility, in 1997 as a security guard. Among other things, security
guards search visitors to the facility for contraband and sometimes intervene if a
patient becomes violent. In February 2002, Dr. Ronald Smith, APP’s executive
director, Dr. Kathleen Casey, APP’s clinical director, and Linda Bivens, APP's
business manager, promoted Logan to the position of security supervisor. Soon after
her promotion, problems arose between Logan and Don Dickson, a security guard
who also had applied for the supervisor position. About four months after her
promotion, Logan sensed tension between herself and Dr. Casey, but did not know
why. On September 6, 2002, Logan overheard Dickson comment that Dr. Casey, who
was Logan's supervisor, had touched him and that unless Dr. Casey stopped touching
him, he would report her. Although Dickson had not requested Logan to report his
complaint, that day Logan wrote a memo to Dr. Smith about Dickson's comment.
Three days later Dr. Casey talked to Logan and Dickson. Dickson described Dr.
Casey's touching as scratching or patting of his back and stated that although he did
not welcome the touching, he did not consider it sexual harassment.

        On September 11, 2002, Dr. Casey told Logan because of the animosity
between her and Dickson, Dr. Smith was requesting her resignation as security
supervisor. Logan resigned the position as security supervisor and returned to work
as a security guard. According to Logan, pursuant to Dr. Casey's suggestion, in her
letter of resignation, Logan, who had been treated for breast cancer, multiple sclerosis
and depression, stated she was resigning as security supervisor because of health
concerns. Dickson was subsequently appointed as security supervisor.

      APP offered its employees "Paid Time Off" (PTO), which could be taken for
any reason, as long as it was approved. Logan received PTO approval for a
November 20, 2002, dental appointment, which was related to a worker's

                                           2
compensation injury. Although Logan cancelled the appointment, she did not report
to work. On Friday, December 5, 2002, during the evening shift, Logan requested
time off for a dental appointment on Tuesday, December 9, 2002. Because Logan
knew that Dr. Casey had left for the day and was not scheduled to work until Monday,
Logan put the PTO request under Dr. Casey's door. Dr. Casey came in over the
weekend, and by memo of December 7, 2002, approved the request, but cautioned
Logan that PTO requests should be submitted as far in advance as possible. In the
memo, Dr. Casey explained that "[s]ubmitting a request that gives management only
one working day to [staff a security guard shift] . . . is not acceptable, and in the
future a [PTO] request will be denied unless an emergency is involved." Logan
responded by writing at the bottom of the memo, "This was a necessary appointment.
It was not scheduled way in advance, they worked me in. I always give APP as much
notice as I get. I resent you insinuating otherwise."

       Hannah Ruggiero, an employee of APP's parent company who handled
worker's compensation matters, called Logan’s dentist and discovered that Logan had
canceled the November 20 appointment the day of the appointment, claiming that she
had to work overtime, and on that day had rescheduled the appointment for December
9. Ruggiero informed Dr. Casey of the conversation.

       By letter dated December 10, 2002, Dr. Casey notified Logan that pursuant to
company policy, she was being terminated because she had been dishonest by
claiming that the December 9 dentist appointment had not been scheduled in advance
and had been dishonest in cancelling the November 20 appointment by claiming that
she had to work overtime. APP's employee manual provided for immediate dismissal
for dishonesty, which included "lying about sick . . . leave."

      In May 2003, Logan filed a complaint against APP, alleging gender
discrimination and retaliation under Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000e et. seq., age discrimination under the Age Discrimination in Employment

                                         3
Act, 29 U.S.C. § 621 et seq., disability discrimination under the Americans with
Disabilities Act, 42 U.S.C. § 12101 et. seq., and other violations of federal and state
law.

        APP moved for summary judgment on all the claims. As to the discrimination
and retaliation claims, APP argued that Logan could not present prima facie cases,
and in any event, summary judgment was appropriate because Logan could not prove
that its reason for her demotion–animosity between her and Dickson–and reason for
discharge–dishonesty–were pretexts for discrimination or retaliation. In opposing the
motion, Logan argued that she presented evidence which established prima facie
cases of discrimination and retaliation and presented evidence showing that APP's
proffered reasons were pretextual. As to her retaliation claims, Logan argued that she
had proved prima facie cases because Dr. Casey had demoted and then discharged her
shortly after she had reported Dickson's complaint about Dr. Casey, noting proximity
in time between a protected activity and an adverse employment action can sometimes
serve as evidence of pretext in retaliation claims. Logan also alleged that APP's
reasons were pretextual because other employees had not been terminated for
violating the PTO policy, that APP had closely scrutinized her conduct and APP had
failed to follow its progressive disciplinary policy. In reply, APP noted that although
Logan had asserted that its reasons for her demotion and discharge were pretextual,
she failed to present evidence in support.

       In March 2004, the district court granted APP’s summary judgment motion.
The district court held that Logan had not presented evidence that APP's reasons for
Logan's demotion and discharge were pretextual. As to her retaliatory demotion
claim, the district court noted that Logan had admitted that there was tension between
her and Dickson. As to her retaliatory discharge claim, the district court noted that
Logan had admitted that although she had cancelled the November 20 dental
appointment, she did not report to work, and also had admitted that she must have
scheduled the December 9 appointment in advance of December 5.

                                          4
DISCUSSION

       We review the district court's grant of summary judgment de novo. Smith v.
Allen Health Sys., Inc., 302 F.3d 827, 832 (8th Cir. 2002) (Smith). "We must affirm
if, viewing the record in the light most favorable to [Logan], there are no genuine
issues of material fact and [APP] is entitled to judgment as a matter of law." Id.


       On appeal Logan only challenges the district court's grant of summary
judgment on her retaliation claims. As Logan notes, the McDonnell Douglas2 burden-
shifting analysis "governs the order and allocation of proof for retaliation claims."
Kratzer v. Rockwell Collins, Inc., 398 F.3d 1040, 1048 (8th Cir. 2005). Under this
analysis, a plaintiff must first establish a prima facie case by showing that he or she:
"(1) engaged in statutorily protected activity; (2) he [or she] suffered an adverse
employment action, and (3) there was a causal connection between the adverse
employment action and the protected activity." EEOC v. Kohler Co., 335 F.3d 766,
772 (8th Cir. 2003). If the prima facie case is met, the burden shifts to the defendant
to produce "a legitimate, non-retaliatory reason for the action it took against the
plaintiff." Id. If the defendant satisfies its burden, the plaintiff is "then obliged to
present evidence that (1) creates a question of fact as to whether [defendant's] reason
was pretextual and (2) creates a reasonable inference that [defendant] acted in
retaliation." Smith, 302 F.3d at 833.


       Logan first argues that the district court erred in analyzing her prima facie cases
of retaliation by conflating the third element of the cases–causation–with her burden
to prove that APP's reasons for the demotion and discharge were pretexts for
retaliation. Logan correctly notes that "the threshold of proof necessary to establish
a prima facie case is minimal." Young v. Warner-Jenkins Co., 152 F.3d 1018, 1022


      2
       McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                            5
(8th Cir. 1998). She is also correct that "the timing of [an adverse action] in relation
to . . . protected activity can sometimes establish causation for purpose of establishing
a prima facie case." Sherman v. Runyon, 235 F.3d 406, 410 (8th Cir. 2000)
(Sherman). However, we need not address Logan's arguments concerning her prima
facie cases. Logan concedes that APP produced legitimate, non-retaliatory reasons
for her demotion and discharge. She also concedes that because the "district court did
rule on the issue of pretext for retaliation," this court need not "return to the first stage
of McDonnell-Douglas." Appellant Br. at 20 n.7. Thus, we will assume that Logan
has established prima facie cases of retaliatory demotion and discharge and turn to
the issue of pretext.3


        As Logan notes, this court has stated "[i]t is possible for strong evidence of a
prima facie case to establish pretext as well." Smith, 302 F.3d at 834. As to the
causation element of her prima facie demotion case, which was the disputed element
in the district court, Logan's evidence is not strong. We agree with Logan that the
close proximity in time between her report of alleged sexual harassment and her
demotion is enough to establish the causation element of her prima facie case. See
id. at 833 ("These two events are extremely close in time and we conclude under our
precedent this is sufficient, but barely so, to establish causation, completing
[plaintiff''s] prima facie case."). However, in this case, as in most cases, "timing on
its own is . . . not sufficient to show that an employer's non-discriminatory [or non-
retaliatory] reason for [an adverse employment action] is merely pretext." Sherman,
235 F.3d at 410; see also Kipp v. Missouri Highway and Transp. Comm'n, 280 F.3d
893, 897 (8th Cir. 2002) ("[g]enerally, more than a temporal connection . . . is required

       For purposes of this opinion, we assume, but do not decide, that by reporting
       3

Dickson's comment to Dr. Smith, Logan engaged in statutorily protected activity.
However, we note that this court has stated that "plaintiffs who reasonably believe
that conduct violates Title VII should be protected from retaliation even if a court
ultimately concludes that plaintiff was mistaken in her belief." Peterson v. Scott
County, 406 F.3d 515, 525 n.3 (8th Cir. 2005).
                                             6
to present a genuine factual issue on retaliation") (internal quotation omitted). This
is so because in deciding whether a plaintiff has presented sufficient evidence to
demonstrate pretext or retaliation, we evaluate the timing of an adverse action "in
light of other evidence, or lack of other evidence, in the record." Sherman, 235 F.3d
at 410. Put another way, "'[a]n employee's attempt to prove pretext . . . requires more
substantial evidence [than it takes to make a prima facie case], . . . because unlike
evidence establishing a prima facie case, evidence of pretext . . . [and retaliation] is
viewed in light of the employer's justification.'" Smith, 302 F.3d at 834 (quoting
Sprenger v. Federal Home Loan Bank, 253 F.3d 1106, 113-14 (8th Cir. 2001)).


       We agree with APP that Logan failed to present sufficient evidence from which
a reasonable jury could conclude that APP's reason for her demotion was a pretext for
retaliation. "One method of proving pretext is to show that the employer's proffered
explanation has no basis in fact." Id. This Logan cannot do. As the district court
noted, Logan admitted that there was tension between her and Dickson and that Dr.
Casey had told her that Dr. Smith had requested her resignation. Indeed, at her
deposition when asked, "Is there any reason why [Dr. Smith] would want you to
resign, other than the animosity between you and Don Dickson," Logan responded,
"No." In addition, APP presented evidence that Dr. Smith was considering asking for
Logan's resignation six weeks before she reported Dickson's comment and Logan
admitted that months before her report to Dr. Smith, her relationship with Dr. Casey
had become "tense." We have noted that "[e]vidence that the employer had been
concerned about a problem before the employee engaged in the protected activity
undercuts the significance of the temporal proximity." Id.


      Regarding the admitted tension with Dickson, Logan asserts that because
Dickson wanted the job as security supervisor, he "had a motive to generate conflict
around Logan, hoping [she] would fail in her new position as security supervisor."
Appellant's Br. at 36. However, Dickson's motive is irrelevant. Rather, it is the

                                           7
motive of the decision-makers. Logan argues that a jury could disbelieve APP's
evidence that Dr. Smith had thought about demoting Logan before she reported
Dickson's complaint and decide that it was Dr. Casey who had been responsible for,
or at least had a part in, the decision to demote Logan. Logan further argues because
Dr. Casey was the subject of Dickson's complaint, a jury could infer that she had
retaliatory motive in deciding to demote Logan. See Kneibert v. Thomson v.
Newspapers, 129 F.3d 444, (8th Cir. 1997) (evidence from person involved in the
decision-making process may reflect employer's retaliatory motive). However, as the
district court noted, this case is unusual in that Logan was not the victim of Dr.
Casey's unwelcome touching. Rather, it was Dickson, who testified that although he
did not welcome Dr. Casey's touching, which he described as patting or scratching
of his back, he did not consider it sexual harassment. In addition, the fact that
Dickson was eventually promoted to security supervisor undermines Logan's claim
that her demotion was in retaliation to her report to Dr. Smith of Dr. Casey's alleged
sexual harassment of Dickson. In light of the evidence of record, the proximity of
Logan's demotion in relation to her report of alleged sexual harassment is insufficient
evidence to prove that APP's reason for her demotion was a pretext for retaliation.


       As to her retaliatory discharge claim, Logan argues that she offered evidence
beyond the temporal proximity of her report to Dr. Smith and her discharge. She
claims that she was subjected to unprecedented scrutiny and was treated differently
than similarly situated employees, asserting that APP did not call doctors' offices to
check whether other employees had kept medical appointments and that other
employees had not been terminated for violating the PTO policy. In support, she cites
an affidavit by Carol Woods, a former employee of APP. In her affidavit, Woods
only stated that after Logan's demotion, she "noticed that [Dr.] Casey would single
Barbara Logan for criticism on minor matters that most employees would not be
criticized over." However, "[c]onclusory affidavits, standing alone, cannot create a
genuine issue of material fact, precluding summary judgment." Rose-Matson v. NMR
Hosp., Inc., 133 F.3d 1104, 1109 (8th Cir. 1998) (Rose-Matson).
                                          8
       Logan also argues that she could prove pretext because "APP cannot name one
other employee who has been fired for being dishonest with someone other than
APP's management." Appellant's Br. at 44. Logan has "misplace[d] the burden of
proof." Rose-Matson, 133 F.3d at 1109 n.4. It is well-established that it is a
plaintiff's burden "to produce specific, tangible evidence showing a disparity in the
treatment of similarly situated employees." Id. Moreover, the "compared employees
[must be] similarly situated in all relevant respects." Smith, 302 F.3d at 835. A
relevant fact in this case is that Logan's PTO requests were for dental appointments
that were related to a worker's compensation claim. Another relevant fact is that
Logan was a security guard, and as Dr. Casey explained, it was important for security
guards to give as much notice as possible for PTO requests, because security guards
had to staff all shifts at the mental health and drug abuse treatment facility.

       As Logan notes, "[s]ubstantial changes over time in the employer's proffered
reason for its employment decision [may] support a finding of pretext." Kobrin v.
University of Minnesota, 34 F.3d 698, 703 (8th Cir. 1994). However, contrary to her
argument, in their depositions Drs. Smith and Casey did not give different reasons
for Logan's termination. Rather, they merely explained why Logan's dishonesty about
her dental appointments was significant. See Smith, 302 F.3d at 835 (employer's
"testimony is not different from the reason originally given, but only a slight
elaboration of that reason").

       Logan also argues that she could prove pretext because APP failed to follow
its progressive disciplinary policy. We note that Logan had received a warning about
two unauthorized absences in October 2002. In any event, APP's policy provides that
"[w]hen performance is at issue . . . the progressive disciplinary process . . . will be
followed,” but when, as here, "misconduct is at issue, the employee is subject to
immediate termination." Indeed, the employee manual states that an employee is
subject to immediate discharge for "dishonesty," which includes "lying about sick or
personal leave."

                                           9
       Logan does not seriously argue that there was no basis in fact for the discharge.
See Smith, 302 F.3d at 834. Although she asserts that she did not tell the dentist's
office that she had to cancel the November 20 appointment because she had to work
overtime, she does not dispute that she cancelled the appointment and did not report
to work. She also does not dispute that she had scheduled the December 9
appointment before December 5, asserting that she must have forgotten that she had
done so. However, Logan's "denials and justifications [are] not evidence that [APP]
fabricated the charges." Grey v. City of Oak Grove, 396 F.3d 1031,1035 (8th Cir.
2005). "The question is whether [APP's] articulated reason[] for discharge w[as] a
pretext for retaliation, not whether [Logan] actually did what [s]he was accused of
doing or whether discharge was warranted." Id. In other words, the ''relevant inquiry
is whether [APP] believed [Logan was] guilty of [the] conduct justifying discharge."
Scroggins v. University of Minnesota, 221 F.3d 1042, 1045 (8th Cir. 2000). In this
case, Logan presented no evidence to show that APP did not believe that she had been
dishonest in cancelling the November 20 appointment and in stating that she had not
scheduled the December 9 appointment in advance.

       Indeed, on appeal Logan concedes that her statement to Dr. Casey that she had
not scheduled the December 9 appointment in advance was "technically untruthful."
Appellant's Br. at 39. She, however, asserts her statement was not a lie and invites
this court to decide whether "technical untruthfulness" is "dishonesty" within the
meaning of APP's policy permitting immediate termination for "dishonesty." Id. We
decline her invitation. It is not our job to interpret APP's employment policy. We do
not "sit as super-personnel departments reviewing the wisdom or fairness of the
business judgments made by employers, except to the extent that those judgments
involve intentional discrimination or unlawful retaliation." Henderson v. Ford Motor
Co., 403 F.3d 1026, 1034 (8th Cir. 2005) (internal quotation omitted).

      We have considered Logan's other arguments concerning pretext, and they are
without merit. Accordingly, we affirm the district court's judgment.

                           _____________________

                                          10